Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 10, 2022

                                      No. 04-21-00529-CR

                                      Manuel M. AYALA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9405
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
         Appellant’s brief was due on April 21, 2022. After no brief or motion for extension of
time was timely filed, we ordered Appellant to file the brief or a motion for extension of time to
file the brief by May 10, 2022.
       Before the deadline, Appellant moved for a thirty-day extension of time to file the brief.
       Appellant’s motion is granted; the brief is due on June 8, 2022. See TEX. R. APP. P.
38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court